Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered January 16, 1996, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Any prejudice that may have occurred as a result of the prosecutor’s improper cross-examination and summation remarks was alleviated by the court’s prompt curative instructions (see, People v Gay, 197 AD2d 471).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Goldstein and McGinity, JJ., concur.